ON PETITION FOE REHEARING.
MORGAN, C. J.
The reasons therefor, as given in this petition, are answered in their order.
First, the evidence in the case was so strong, and preponderating to such an extent, that it would have been the duty of the court to set aside the verdict and grant a new trial, had the verdict been for the defendant. The statement that Bourke’s only connection with the account was to guarantee the payment of the Vollmer account is erroneous, as Bourke’s letter of instructions to Hamilton is substantially as follows: “I have appointed George V. Hamilton my agent for the purpose of looking after and handling, and taking such action as he may deem best and proper in the matter of Bergevin Brothers & Martin crop of wheat, .... on which said crop I have a mortgage. Any arrangements or contracts entered into by him in connection therewith will be protected and enforced by me. He has full power and authority .... to make any arrangements or contracts he may deem best in the premises. [Signed] T. F. Bourke.” This letter shows conclusively that the agent had full power in the premises for all purposes. It is immaterial whether this power of attorney or letter was shown to the workmen or not. He had it, and the workmen contracted with him. This is sufficient to fix his responsibility. The statement of appellant’s witness that the letter was given him only to settle bills at Vollmer’s, and arrange for more credit for Bergevin Brothers & Martin, is shown to be untrue by the letter itself. There appears to be no reason for granting a rehearing in above cause. Petition denied.
Sullivan and Huston, JJ., concur.